DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed December 19, 2019 is entered. 
	Claims 1-38 and 44-66 have been canceled.
	Claims 67-79 have been added.
	Claims 39-43 and 67-79 are pending and currently under consideration.
For the record, following information regarding each of the claimed amino acid sequence (SEQ ID NO) is noted:

SEQ ID NO:1 -- human wild type IgG1 Fc region;

SEQ ID NO:7 – SEQ ID NO:1 with K320E and Q386R substitutions (Fc801 in [0014] of the specification as filed);

	SEQ ID NO:10 – SEQ ID NO:1 with L235K, G236M, G237R, and L351Q substitutions (Fc802 in [0015] of the specification as filed);

	SEQ ID NO:22 – SEQ ID NO:1 with V308A, S337P, K338Q, K340R, Q342P, R344G, E345Y and F372L substitutions (Fc 805 in [0016] of the specification as filed);

	SEQ ID NO:36 – SEQ ID NO:1 with M252V substitution (Fc-V1 in [0017] of the specification as filed);

	SEQ ID NO:41 – SEQ ID NO:1 with M252V, G341A, and L351Q (Fc-V18 in [0023] of the specification as filed);

	SEQ ID NO:43 – SEQ ID NO:1 with K246V, M252V, K322E, E345Y, and F372L substitutions (Dc-V23 in [0025] of the specification as filed);



REASONS FOR ALLOWANCE

6.	The following is an Examiner's Statement of Reasons for Allowance: 

The claimed nucleic acid encoding a polypeptide comprising a variant human IgG Fc domain capable of binding human C1q, wherein the Fc domain comprises amino acid substitutions selected from the group consisting of (a)-(g) as recited in claim 1, host cell comprising the nucleic acid (filed on December 19, 2019) is free of the prior art.

Accordingly, the claims 39-43 and 67-79 are deemed allowable. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN W DAHLE/Primary Examiner, Art Unit 1644